                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

 UNITED STATES OF AMERICA,                              CR 19–42–M–DLC

                      Plaintiff,
                                                              ORDER
        vs.

 KERRY SNOW YEAGER,

                      Defendant.

      United States Magistrate Judge Kathleen L. DeSoto entered Findings and

Recommendation in this matter on October 10, 2019. Neither party objected and

therefore they are not entitled to de novo review of the record. 28 U.S.C. §

636(b)(1); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).

This Court will review the Findings and Recommendation for clear error.

McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313

(9th Cir. 1981). Clear error exists if the Court is left with a “definite and firm

conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d

422, 427 (9th Cir. 2000).

      Judge DeSoto recommended this Court accept Kerry Snow Yeager’s guilty

plea after Yeager appeared before her pursuant to Federal Rule of Criminal

Procedure 11, and entered a plea of guilty to one count of wire fraud in violation

                                           1
of 18 U.S.C. § 1343 (Count I), one count of aggravated identity theft in violation

of 18 U.S.C. § 1028A(a)(1) (Count II), and one count of tax evasion in violation of

26 U.S.C. § 7201 (Count III), as set forth in the Information.

      I find no clear error in Judge DeSoto’s Findings and Recommendation (Doc.

11), and I adopt them in full, including the recommendation to defer acceptance of

the Plea Agreement until sentencing when the Court will have reviewed the Plea

Agreement and Presentence Investigation Report.

      Accordingly, IT IS ORDERED that Kerry Snow Yeager’s motion to change

plea (Doc. 4) is GRANTED and Kerry Snow Yeager is adjudged guilty as charged

in Counts I, II, and III of the Information.

      DATED this 25th day of October, 2019.




                                           2
